DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 03/21/2022 has been entered.
Disposition of claims: 
Claims 1-20 are pending.
Claims 1, 4, 6, 8, 10-13, 15, 18, and 20 have been amended.
The amendments of claims 1 and 12 have overcome the rejections of claims 1-20 under 35 U.S.C. 112(b) regarding the limitation of Ar1 and Ar2 set forth in the last Office Action. The rejections have been withdrawn. 
The amendments of claims 1, 4, 8, 10, 12-13, and 18 have overcome the rejections of claims 1-20 under 35 U.S.C. 112(b) regarding the claim term “for forming a ring” set forth in the last Office Action. The rejections have been withdrawn.
The amendments of claims 6 and 15 have overcome the rejections of claims 6 and 15 under 35 U.S.C. 112(b) regarding the claim term “a remainder” set forth in the last Office Action. The rejection has been withdrawn.
The amendments of claims 1, 4, 6, 8, 10-13, 15, 18, and 20 have overcome: 
the rejections of claims 12-19 under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (“Synthesis and properties of spiro[dibenzo[a, j]xanthene-14,9'-fluorene]”, Chem. J. Chinese Univ. 2014, vol. 35, no. 1, page 63-67, hereafter Chen), and
the rejections of claims 1-2, 4-9, and 12-19 under 35 U.S.C. 102(a)(1) as being anticipated by Martins et al. (“New Class of Organic Hole-Transporting Materials Based on Xanthene Derivatives for Organic Electronic Applications” J. Phys. Chem. C, 2017, vol. 121, page 12999-13007, hereafter Martins)
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the first paragraph of pages 66-67 of the reply filed 03/21/2022 regarding the rejections of claims 1-20 under 35 U.S.C. 103 with respect to the limitation of the claim term “phenyl group” set forth in the Office Action of 12/20/2021 have been fully considered and are persuasive. The rejections of claims have been withdrawn.
Applicant’s arguments see the last paragraph of page 69 through the first paragraph of page 70 of the reply filed 03/21/2022 regarding the rejections of claims 6 and 15 under 35 U.S.C. 112(b) set forth in the Office Action of 12/20/2021 have been considered. 
Applicant argues that the claims 6 and 15 have been amended and overcome the rejections. 
Respectfully, the Examiner does not agree.
Applicant added additional limitation of “each group of” in front of “a remainder of R1 to R8”; however, the indefiniteness stems from the term “a remainder”. The added limitation does not clarify the indefiniteness stemming from “a remainder”.
The amended claim recites “each group of a remainder of R1 to R8, which does not form the hexagonal hydrocarbon ring.” It is unclear what is being referred to as “a remainder”. Is it all of the R1 to R8 that does not form the hexagonal hydrocarbon ring, or is it only a portion of the R1 to R8 that does not form the hexagonal hydrocarbon ring. The claim can be interpreted such that if R1 and R2 form the hexagonal hydrocarbon ring, then R3 could be “a remainder” of the R1 to R8 that does not form the hexagonal hydrocarbon ring.
For the purpose of prosecution, the Examiner interprets the limitation to mean each R1 to R8 which does not form the hexagonal hydrocarbon ring is a hydrogen atom. For example, if R1 and R2 form a hexagonal hydrocarbon ring and R5 and R6 form a hydrocarbon ring, then each of R3, R4, R8, and R7 is interpreted as the “each R1 to R8 which does not form the hexagonal hydrocarbon ring”. 
The rejections have been revised to in this Office Action. The amendment necessitates new grounds of rejections. 
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the second paragraph of page 72 through the last paragraph of page 73 of the reply filed 03/21/2022 regarding the rejections of claims 12-17 and 19 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 2015/0106501 A, a machine translated English document is referred to for the figure, table, and scheme, and the original document is referred to for the remainder of the body of the patent, hereafter Kim) set forth in the Office Action of 12/20/2021 have been considered. 
Applicant argues that an amine group is not recited as a potential substituent for the phenyl group and the biphenyl group of R1 to R8, and the amended claim 12 and all claims dependent therefrom, including claims 13-17 and 19 should at least now be allowable. 
Respectfully, the Examiner does not agree.
The amended claims 1 and 12 recite “R1 to R8 are each independently … a substituted or unsubstituted aryl group of 6 to 50 carbon atoms, … wherein when any one of R1 to R8 is a substituted phenyl group, … , a substituent of the substituted phenyl group … are each independently selected from a group consisting of …, an aryl group, …”

    PNG
    media_image1.png
    326
    683
    media_image1.png
    Greyscale

The is no further limitation on the substituent “aryl group”. Under the broadest reasonable interpretation in light of the specification, the recited “an aryl group” is interpreted as a substituted or unsubstituted aryl group which includes a substituted phenyl group. A bis(4-biphenylyl)amino phenyl marked in the figure above is a substituted phenyl group. Thus, the Compound 134 of Kim reads on all the limitation of the Formula 1 of the instant claims.
For at least this reason, the applicant’s argument is not found to be persuasive.
Applicant’s arguments see the third paragraph of page 74 through page 77 of the reply filed 03/21/2022 regarding the rejections of claims 1-20 under 35 U.S.C. 103 over Mujica-Fernaud/Echigo/Martins set forth in the Office Action of 12/20/2021 have been considered. 
Applicant argues that claims 1 and 12 have been amended to now recite “wherein i) when X is O, Ar1 and Ar2 are each a substituted phenyl group or a substituted or unsubstituted N-containing six-membered heteroaryl group, …”, and the substituted phenyl group and the substituted N-containing six-membered heteroaryl group of Ar1 and Ar2 do not include a carbazole group or an amine group as the substituent such that claims 1-20 are allowable over Mujica-Fernaud in view of Echigo and martins.
Respectfully, the Examiner does not agree.
The amended claim added a proviso wherein the proviso is applied when X is O, Ar1 and Ar2 are each a substituted phenyl group or a substituted or unsubstituted N-containing six-membered heteroaryl group.
The rejections over Mujica-Fernaud/Echigo/Martins refers to Compound HTM4 of Mujica-Fernaud, wherein the heterocyclic ring has an oxygen atom at the position corresponding to X of formula (I). However, the general Formula (I) of Mujica-Fernaud allows X to be O or S ([015]); thus, it would have been obvious to modify the Compound HTM4 by substituting O with S.
The proviso newly added in the amended claims 1 and 12 is applied, when X is O. The compounds of Mujica-Fernaud having S at the position X will read on the limitations of claims 1 and 12. New grounds of rejections over Mujica-Fernaud in view of Echigo and martin are applied in this Office Action. The amendments necessitate new grounds of rejections, rendering this Office Action final.
For at least this reason, the applicant’s argument is not found to be persuasive.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 6 and 15, Applicant recites “each group of a remainder of R1 to R8, which does not form the hexagonal hydrocarbon ring, is a hydrogen atom”. 
It is unclear what is being referred to as “a remainder”. Is it all of the R1 to R8 that does not form the hexagonal hydrocarbon ring, or is it only a portion of the R1 to R8 that does not form the hexagonal hydrocarbon ring. The claim can be interpreted such that if R1 and R2 form the hexagonal hydrocarbon ring, then R3 could be “a remainder” of the R1 to R8 that does not form the hexagonal hydrocarbon ring.
For the purpose of prosecution, the Examiner interprets the limitation to mean each R1 to R8 which does not form the hexagonal hydrocarbon ring is a hydrogen atom. For example, if R1 and R2 form a hexagonal hydrocarbon ring and R5 and R6 form a hydrocarbon ring, then each of R3, R4, R8, and R7 is interpreted as the “each R1 to R8 which does not form the hexagonal hydrocarbon ring”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 2015/0106501 A, a machine translated English document is referred to for the figure, table, and scheme, and the original document is referred to for the remainder of the body of the patent, hereafter Kim).
Regarding claims 12-17 and 19, Kim discloses a polycyclic compound (Compound 134 in [086]).

    PNG
    media_image2.png
    278
    388
    media_image2.png
    Greyscale

The Compound 134 of Kim has identical structure as the polycyclic compound of Formula 1, wherein X is O; Ar1 and Ar2 are each unsubstituted aryl group of 6 to 50 carbon atoms (phenyl); when one of Ar1 and Ar2 is a hydrogen atom, the other one is not a hydrogen atom, but selected from a group consisting of a deuterium atom, an unsubstituted phenyl group, an unsubstituted biphenyl group, and a phenyl group substituted with a t-butyl group; R1 to R8 are each independently a hydrogen atom or a substituted aryl group of 6 to 50 carbon atoms (a substituted phenyl); and groups in at least one pair selected from R1 and R2 and R5 and R6 are combined with each other to form a hexagonal hydrocarbon ring, meeting all the limitations of claims 12-17 and 19.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2015/0106501 A, a machine translated English document is referred to for the figure, table, and scheme, and the original document is referred to for the remainder of the body of the patent).
Regarding claims 1-7 and 9-10, the polycyclic compound of Kim (Compound 134 in [086]) reads on all the feature of the polycyclic compound of Formula 1 of claim 1.
Kim does not disclose a specific organic electroluminescence device comprising the polycyclic compound of Kim (Compound 134); however, Kim teaches the compound of Kim can be used as the hole transport layer material (paragraph 2 of page 18; embodiments 5-12 on pages 32-33).
Kim exemplifies an organic electroluminescence device (Embodiment 5 on page 32; last two paragraphs of page 31 through paragraph 3 of page 32) comprising a first electrode (ITO), a hole injection layer (2-TNATA), a hole transport layer (Compound 47 of Kim), an emission layer (ADN: 9,10-di-naphthalene-2-yl-anthracene as a host and TPD as a dopant), a second electrode (Al), wherein the hole injection layer and the hole transport layer are a hole transport region, and the hole injection layer, the hole transport layer, and the emission layer are an organic layer.
The emission layer host compound ADN has identical structure as Formula 3 of claim 10, wherein R21 to R28 are each hydrogen atom; R29 and R30 are combined with an adjacent group to form a ring (naphthalene); c and d are each 2.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the organic electroluminescence device of Kim (Embodiment 5) by substituting the Compound 47 with the polycyclic compound of Kim (Compound 134), as taught by Kim.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, both compounds 47 and 134 are exemplified compounds of Kim. The substitution of Compound 47 with Compound 134 would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The Compound 134 is one of exemplified compounds of Kim. The choice of the Compound 134 would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides a modified organic electroluminescence device of Kim comprising a first electrode (ITO), a hole injection layer (2-TNATA), a hole transport layer (Compound 134 of Kim), an emission layer (ADN as a host and TPD as a dopant), a second electrode (Al), wherein the hole injection layer and the hole transport layer are a hole transport region, and the hole injection layer, the hole transport layer, and the emission layer are an organic layer, meeting all the limitations of claims 1-7 and 9-10.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2015/0295181 A1, hereafter Mujica-Fernaud) in view of Echigo et al. (US 20170001972 A1, hereafter Echigo), and Martins et al. (“New Class of Organic Hole-Transporting Materials Based on Xanthene Derivatives for Organic Electronic Applications” J. Phys. Chem. C, 2017, vol. 121, page 12999-13007).
Regarding claims 1-9 and 12-19, Mujica-Fernaud discloses a polycyclic compound represented by Formula (I) ([012]) and exemplifies Compound HTM4 (Table 1; Compound 112 on page 50).

    PNG
    media_image3.png
    325
    622
    media_image3.png
    Greyscale

In Formula (I), A can be an arylamino group; X can be O or S; Z can be CR2; R2 can be H, a straight chain alkyl group having 1 to 20 C atoms, an alkenyl group having 2 to 20 carbon atoms; two or more radicals R2 can be linked to one another to form a ring; i can be 0; n can be 0 or 1, where the sum of all the indices n is 1 ([013]-[022]).
Mujica-Fernaud exemplifies formulas (A-II-4) and (A-II-19) as the substituent group A of formula (I) ([062]).
Mujica-Fernaud discloses an organic electroluminescence device (device “E6” in Table 2; [170]) comprising a first electrode (ITO), a hole injection layer (HIM:F4TCNQ), a hole transport layer (HTM4), an emission layer (Compound H2 as a host, Compound TEG as a dopant), and a second electrode (aluminum), wherein the hole injection layer and the hole transport layer are a hole transport region, and the hole injection layer, the hole transport layer, and the emission layer are an organic layer.
The Compound HTM4 has oxygen at the position corresponding to X of formula (I) of Mujica-Fernaud; however, Mujica-Fernaud does teach X is O or S ([015]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound HTM4 of Mujica-Fernaud by substituting the oxygen atom at the position corresponding to X of formula (I) of Mujica-Fernaud by substituting sulfur, based on the teaching of Mujica-Fernaud.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both O and S are alternative heteroatom at the position X of Formula (I) of Mujica-Fernaud ([015]). Substitution of would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of S would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the Modified HTM4 compound of Mujica-Fernaud which has identical structure as HTM4, wherein the heteroatom at the position corresponding to X of formula (I) Mujica-Fernaud is S.
The modification also provides the Modified organic electroluminescent device of Mujica-Fernaud comprising a first electrode (ITO), a hole injection layer (HIM:F4TCNQ), a hole transport layer (the Modified Compound HTM4 of Mujica-Fernaud), an emission layer (Compound H2 as a host, Compound TEG as a dopant), and a second electrode (aluminum), wherein the hole injection layer and the hole transport layer are a hole transport region, and the hole injection layer, the hole transport layer, and the emission layer are an organic layer.
The Modified compound HTM4 has similar structure as the claimed polycyclic compound of Formula 1 of claim 1. The only difference is that Modified compound HTM 4 does not have a fused hexagonal hydrocarbon ring; however, Mujica-Fernaud does teaches that the xanthene structure can have fused benzene rings because Z of Formula (I) can be CR2; two or more radicals R2 can be linked to one another to form a ring ([013]-[022]).
Echigo discloses dibenzoxanthene compounds (Formula (1) in [029]; example compound BisN-1 in [024]).
Echigo teaches a compound having a dibenzoxanthene backbone is excellent in heat and chemical resistance ([002]).
Martins discloses dibenzoxanthene compounds (“14-aril-14H-dibenzo[a,j]xanthene derivatives (XDs)” in Abstract; and Fig. 1). It is noted that the term “xanthene derivatives (XD)” in the disclosure of Martins refers to dibenzoxanthene derivatives, because Martins recites “14-aril-14H-dibenzo[a,j]xanthene derivatives (XDs)”. That is, the term, “XDs” stands for 14-aril-14H-dibenzo[a,j]xanthene derivatives, not the xanthene which has no fused benzene rings.
Martins teaches the dibenzoxanthene compounds are used as hole injection or hole transporting material of the organic electroluminescent device due to its low cost, simple synthetic methodology, easy chemical modification, and good thermomolecular stability (page 12999, column 2, paragraph 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the modified compound HTM4 of Mujica-Fernaud by substituting the xanthene structure of the Compound HTM4 with dibenzoxanthene (i.e. adding a fused benzene ring at the substitution positions 1 and 2 and adding another fused benzene ring at the substitution positions 7 and 8 of the Compound HTM4), based on the teaching of Mujica-Fernaud, Echigo, and Martins.
The motivation of doing so would have been to provide the compound with excellent etching and heat resistance as taught by Echigo, and low cost, simple synthetic methodology, easy chemical modification, and good thermomolecular stability as taught by Martins.
Furthermore, the modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Mujica-Fernaud teaches that the xanthene structure of the compound of Mujica-Fernaud can have fused benzene rings at substitution positions 1 and 2, and positions 7 and 8 (see the substitution positions in the figure above), because variable Z of Formula (I) can be CR2, wherein two or more radicals R2 can be linked to one another to form a ring ([013]-[022]). Both hydrogen and fused benzene ring are allowed substituents at the substitution positions of 1 and 2, and 7 and 8 of Formula (I) of Mujica-Fernaud (corresponding to R1-R2, and R5-R6 of Applicant’s Formula 1). Substitution of hydrogen with fused benzene would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides following compound.

    PNG
    media_image4.png
    448
    547
    media_image4.png
    Greyscale

Compound of Mujica-Fernaud as modified by Echigo and Martins has identical structure as the polycyclic compound of Formula 1, wherein X is S; Ar1 and Ar2 are each substituted or unsubstituted aryl group of 6 to 50 carbon atoms (unsubstituted phenyl and substituted phenyl, respectively), wherein Ar1 and Ar2 are not joined to form a ring; when one of Ar1 and Ar2 is a hydrogen atom, the other one is not  selected from a group consisting of a hydrogen atom, a deuterium atom, an unsubstituted phenyl group, an unsubstituted biphenyl group, and a phenyl group substituted with a t-butyl group; R1 to R8 are each hydrogen atom; and groups in at least one pair selected from R3 and R4 and R7 and R8 are combined with each other to form a hexagonal hydrocarbon ring, meeting all the limitations of claims 12-19.
The modification also provides an organic electroluminescent device of Mujica-Fernaud as modified by Echigo and Martins comprising a first electrode (ITO), a hole injection layer (HIM:F4TCNQ), a hole transport layer (the Compound of Mujica-Fernaud as modified by Echigo and Martins), an emission layer (Compound H2 as a host, Compound TEG as a dopant), and a second electrode (aluminum), wherein the hole injection layer and the hole transport layer are a hole transport region, and the hole injection layer, the hole transport layer, and the emission layer are an organic layer, meeting all the limitations of claims 1-9.
Regarding claim 10, the organic electroluminescent device of Mujica-Fernaud as modified by Echigo and Martins reads on all the features of claims 1-9 as outlined above.
The organic electroluminescent device of Mujica-Fernaud as modified by Echigo and Martins comprises a first electrode (ITO), a hole injection layer (HIM:F4TCNQ), a hole transport layer (the Compound of Mujica-Fernaud as modified by Echigo and Martins), an emission layer (Compound H2 as a host, Compound TEG as a dopant), and a second electrode (aluminum), wherein the hole injection layer and the hole transport layer are a hole transport region, and the hole injection layer, the hole transport layer, and the emission layer are an organic layer.
The emission layer of the device does not read on the limitation of the instant claim 10; however, Mujica-Fernaud does teach that dinaphthylanthracene can be used as the host (“matrix”) material of the organic electroluminescent device of the invention ([129]). Mujica-Fernaud further teaches that the organic electroluminescent device of Mujica-Fernaud can have an alternative emission layer comprising host Compound H1 (Table 1; example device E2 in Table 2).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the modified organic electroluminescent device of Mujica-Fernaud by substituting the emission layer of the device with the emission layer of the Example E2 which comprises H1 and SEB1, as taught by Mujica-Fernaud.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The emission layer comprising H1 and SEB1 in Example device E2 and the emission layer comprising H2 and TEG in Example device E6 are known alternative emission layer materials of the organic electroluminescent device of Mujica-Fernaud. The substitution of the emission layer comprising Compounds H2 and TEG would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The choice of the exemplified emission layer comprising Compound H2 and TEG would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the organic electroluminescent device of Mujica-Fernaud as modified by Echigo and Martins (2) comprising a first electrode (ITO), a hole injection layer (HIM:F4TCNQ), a hole transport layer (the Compound of Mujica-Fernaud as modified by Echigo and Martins), an emission layer (Compound H1 as a host, Compound SEB1 as a dopant), and a second electrode (aluminum), wherein the hole injection layer and the hole transport layer are a hole transport region, and the hole injection layer, the hole transport layer, and the emission layer are an organic layer.

    PNG
    media_image5.png
    185
    588
    media_image5.png
    Greyscale


Compound H1 of Mujica-Fernaud has identical structure as Formula 3 of claim 10, wherein R21 to R28 are each hydrogen atom; two of R29 are combined to form a ring (tetraphene); c is 2; and d is 0.
Regarding claims 11 and 20, the organic electroluminescent device of Mujica-Fernaud as modified by Echigo and Martins reads on all the features of claims 1-9 as outlined above. The Compound of Mujica-Fernaud as modified by Echigo and Martins reads on all the features of claims 12-19 as outlined above.
The organic electroluminescent device of Mujica-Fernaud as modified by Echigo and Martins comprises a first electrode (ITO), a hole injection layer (HIM:F4TCNQ), a hole transport layer (the Compound of Mujica-Fernaud as modified by Echigo and Martins), an emission layer (Compound H2 as a host, Compound TEG as a dopant), and a second electrode (aluminum), wherein the hole injection layer and the hole transport layer are a hole transport region, and the hole injection layer, the hole transport layer, and the emission layer are an organic layer.
The Compound of Mujica-Fernaud as modified by Echigo and Martins has similar structure as Applicant’s Compound A256.
The difference between the two compounds is that Compound A256 has a carbazole substituent; instead, the Compound of Mujica-Fernaud as modified by Echigo and Martins has a bisbiphenylamine substituent; however, Mujica-Fernaud does teach that both formulas (A-II-4) and (A-II-19) are alternative exemplary structures at the position A of formula (I) of Mujica-Fernaud ([062]). Furthermore, Mujica-Fernaud exemplifies the structure and substitution position of the carbazole group represented by formula (A-II-19) in Compound 48 (the 4th compound of page 29).

    PNG
    media_image6.png
    220
    609
    media_image6.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Mujica-Fernaud as modified by Echigo and Martins by substituting the bisbiphenylamino group with a carbazole group as taught by Mujica-Fernaud.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both bisbiphenylamino group represented by formula (A-I-4 in [062]) and a carbazole group represented by formula (A-II-19 in [062]) are optionally selectable substituents at the substitution positions A of Formula (I) of Mujica-Fernaud.  The substitution of a bisbiphenylamino group with a carbazole group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). A carbazole group at substitution position A of Formula (I) of Mujica-Fernaud is one of finite number of example structures. The choice of the carbazole group would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic electroluminescence device.
The modification provides the following compound.

    PNG
    media_image7.png
    340
    780
    media_image7.png
    Greyscale

The Compound of Mujica-Fernaud as modified by Echigo and Martins (2) has similar structure as Applicant’s Compound 256 of claim 11. The only difference between the compounds is the substitution position of the carbazole group. 
The Compound of Mujica-Fernaud as modified by Echigo and Martins (2) is one of position isomers with similar compounds in which the carbazole is substituted at para position of the phenylene group located between the benzoxanthene and the carbazole groups has identical structure as Applicant’s Compound 256 and meets the claim limitations.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify Compound of Mujica-Fernaud as modified by Echigo and Martins (2) to change the substitution position of the carbazole group to the para position of the phenylene ring located between the carbazole group and the benzoxanthene. A compound in which the carbazole group is substituted at the para position would represent a position isomer of the compound of Mujica-Fernaud as modified by Echigo and Martins (2). One of ordinary skill in the art would expect that the compounds having each respective structure would act in similar manner.
The resultant compound is identical to Compound A256 of claim 20, meeting all the limitations of claim 20.
The modification provides an organic electroluminescent device comprising a first electrode (ITO), a hole injection layer (HIM:F4TCNQ), a hole transport layer (Applicant’s Compound A256), an emission layer (Compound H2 as a host, Compound TEG as a dopant), and a second electrode (aluminum), wherein the hole injection layer and the hole transport layer are a hole transport region, and the hole injection layer, the hole transport layer, and the emission layer are an organic layer, meeting all the limitations of claim 11.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786                                                                                                                                                                                                        
/SEOKMIN JEON/Examiner, Art Unit 1786